     Case 2:18-cv-10588-SJO Document 28 Filed 04/19/19 Page 1 of 2 Page ID #:204




1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     INDIRA J. CAMERON-BANKS (CBN 248634)
4    Assistant United States Attorney
5    Chief, Financial Litigation Section
     ROBERT I. LESTER (CBN 116429)
6    Assistant United States Attorney
           Federal Building, Suite 7516
7          300 North Los Angeles Street
           Los Angeles, California 90012
8          Telephone: (213) 894-2464
           Facsimile: (213) 894-7819
9          E-mail: Robert.Lester@usdoj.gov
10   Attorneys for Plaintiff
11   United States of America

12                          UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,              No. CV 18-10588-SJO
15
                        Plaintiff,               [CR 99-0188-MMM-4]
16
                  v.
17                                          [PROPOSED]
     VINCENT JOHN RABIOLA,
18                                          ORDER REQUIRING DEFENDANT
                        Defendant.          TO LIQUIDATE CERTAIN ASSETS
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-10588-SJO Document 28 Filed 04/19/19 Page 2 of 2 Page ID #:205




1          Pursuant to the Stipulation, and for good cause shown, IT IS ORDERED that
2    defendant Vincent John Rabiola shall promptly liquidate all of the gold, silver, and
3    Bitcoin that he personally owns.
4          In his most recent Financial Disclosure Statement, Defendant represented that he
5    personally owns Bitcoin valued at $7,450; 16 ounces of gold; and 600 ounces of silver.
6          The net proceeds from this liquidation of assets shall be applied to Defendant’s
7    restitution balance in United States v. Vincent John Rabiola, CR 99-0188. Payment(s)
8    shall be made by sending cashier’s or corporate check(s) or money order(s) made
9    payable to the “Clerk, United States District Court,” to the following address:
10                Clerk’s Office
                  United States District Court
11                255 East Temple Street, Room 1178
12                Los Angeles, CA 90012-4708
                  ATTN: Fiscal Department
13
     The Memo line on the check(s) or money order(s) must include the criminal case name
14
     and number and the name of Defendant (i.e., United States v. Vincent John Rabiola,
15
     CR 99-0188).
16
           This Order is without prejudice to the right of the United States to continue
17
     to conduct its restitution enforcement efforts against Defendant by any legal means.
18
     DATED: April __,
                  18 2019.
19
                                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                                 2
